Citation Nr: 1629848	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of cold injury. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of entitlement to service connection for tinnitus was raised in a February 2009 letter from Dr. R. Blackburn, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record fails to demonstrate chronic residual disability of cold injury at any time proximate to or during the appeal period. 


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of cold injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.14, 4.104 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated February 2013, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's available service records, VA treatment records, and private treatment records. Further, the Veteran underwent VA frostbite examination in December 2000, and an addendum opinion was obtained in November 2001. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationale for the opinions proffered. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in September 2015, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claim for service connection. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Further, the VLJ solicited information as to any potentially outstanding evidence. The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was the subject of a January 2016 Board decision, wherein the Board reopened the claim for service connection for residuals of cold injury and remanded for additional development. Specifically, the RO was instructed to adjudicate de novo on the merits the reopened claim. If the benefit remained denied, the RO was instructed to issue a Supplemental Statement of the Case (SSOC) and to return the matter to the Board for appellate review.  
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the RO considered the merits of the Veteran's claim and denied the benefit sought in a February 2016 SSOC. The claim has since been returned to the Board for appellate review. As such, the Board finds that there has been substantial compliance with its January 2016 remand directives, and will therefore review the merits of the Veteran's claim.   


Legal Criteria and Analysis

The Veteran contends that service connection is warranted for residuals of cold injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

First, the Board finds competent evidence of cold exposure in service. Through his testimony, the Veteran has indicated foreign service in Germany. During field training, the Veteran was exposed to below-freezing temperatures so severe that he experienced numbness of the feet and legs. On one such occasion, the Veteran lost feeling in his feet, and was treated by a field medic with warm water. 

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report symptoms capable of lay observation, such as pain or numbness. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). The Veteran's description of the in-service events is consistent with the nature of his reported service, and his reports are well-documented and unvarying throughout the record. Further, the Veteran's service personnel records confirm foreign service in Germany. 

The Board acknowledges that the claims file does not contain any additionally corroborating evidence. Commonly, such evidence would be available in a veteran's service records. However, it appears that the Veteran's service personnel and treatment records were largely destroyed in the 1973 fire at the National Personnel Records Center (NPRC). In cases where service records are unavailable, VA has a heightened duty  to carefully consider the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Under this doctrine, where there exists an approximate balance of positive and negative evidence, the veteran shall prevail. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Although there is a lack of additionally corroborating evidence in this case, there is also a lack of evidence directly contradicting the Veteran's testimony. As a result, and in light of VA's heightened duty to consider the benefit of the doubt rule, the Board finds that the second Shedden element has been met.

However, the Board finds that the first Shedden element has not been met.  At no time proximate to or during the appeal period was there demonstration of chronic residual disability of cold injury.  The Veteran underwent VA frostbite examination in August 2000.  On physical examination, it was noted the Veteran's toes were pink and cool, and there was no fungus infection of the skin or toenails.  Capillary return was prompt, and in less than three seconds.  His pedal and femoral pulses were diminished or absent.  At that time, the VA examiner reported a diagnosis of history of cold exposure with no residuals of frostbite or cold injury found on examination.  Although the August 2000 VA examiner also diagnosed osteoarthritis of the first metatarsophalangeal joint, bilaterally, a November 2001 VA clinician supplemental opinion noted that following review of the Veteran's claims file, including the report of the August 2000 VA examiner, neither he (the reviewing VA clinician) nor a radiologist in a November 14, 2001 note, saw evidence of any frostbite causing any arthritic changes, including of the feet. On that basis, it was opined that it was not likely that the disability manifested by arthritis is due to frostbite. The Board affords significant probative value to this opinion, which is supported by a clear and detailed rationale. Id. Further, the Board notes that nowhere in the significant medical evidence of record is a positive nexus opinion asserted.  Accordingly, the Board finds that the first Shedden element has not been met.  

In the absence of current disability, service connection may not be established.  As such, there can be no discussion of the third Shedden element, nexus of a disability to service.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application. The claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of cold injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


